Order entered May 10, 2019




                                              In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                       No. 05-18-00985-CV

                            ALAA MOHAMAMD WEISS, Appellant

                                                V.

                               THE STATE OF TEXAS, Appellee

                  On Appeal from the County Criminal Court of Appeals No. 2
                                     Dallas County, Texas
                               Trial Court Cause No. M0474358

                                            ORDER
           Pursuant to Texas Rule of Appellate Procedure 34.5(c)(1), we ORDER Dallas County

Clerk John F. Warren to file, no later than May 20, 2019, either a supplemental clerk’s record

containing a copy of the order on the petition for nondisclosure, signed on or about May 4, 2018,

or written verification no order exists. See TEX. R. APP. P. 34.5(c)(1). The supplemental clerk’s

record shall also contain a copy of the trial court’s docket sheet or case summary.

           We DIRECT the Clerk of the Court to send a copy of this order to Mr. Warren and the

parties.

                                                       /s/   BILL WHITEHILL
                                                             JUSTICE